McCullough, C. J., (dissenting in part). Mr. Justice Humphreys and the writer do not agree to that part of the opinion which holds that the sum mentioned in the statute under consideration is a limitation on the total cost of the improvement of the whole road. It is the purpose of interpretation of a statute to ascertain the meaning of the lawmakers, not by the application of any particular formula, but by an examination of the language of the statute as a whole. State v. Trulock, 109 Ark. 556. In enacting the statute under consideration the lawmakers were dealing, not with the whole project as authorized in the original statute creating the district, but with a particular pa-rt of the road — that part which is definitely described in the new statute. The statute provides that the particular part of the road which is described shall be paved with hard surface, and it is declared that the road referred to “in this act * * * shall not cost the district in excess of $330,000, exclusive of interest.” They meant that part of the road to be paved. This is made perfectly clear when it is considered that the declaration is in the same sentence coupled with another declaration that the road “provided for in this act shall not be less than sixteen feet nor more than twenty feet in width.” It cannot reasonably be claimed that the Legislature meant to prescribe the width of the whole road as specified in the original district, for there is no intimation that any change was intended to be made in the whole road, but in dealing with the question of paving with hard surface a portion of the road described, it was deemed advisable to specify the width as well as the maximum cost, and this is all done in one sentence, and it shows clearly that the Legislature meant to prescribe the width and the maximum cost only of that part of the road which was to be paved.